2015 WI 25

                  SUPREME COURT          OF   WISCONSIN
CASE NO.:               2013AP2140-D
COMPLETE TITLE:         In the Matter of Disciplinary Proceedings
                        Against
                        Thomas J. McClure, Attorney at Law:

                        Office of Lawyer Regulation,
                                  Complainant,
                             v.
                        Thomas J. McClure,
                                  Respondent.

                            DISCIPLINARY PROCEEDINGS AGAINST MCCLURE

OPINION FILED:          March 10, 2015
SUBMITTED ON BRIEFS:
ORAL ARGUMENT:

SOURCE OF APPEAL:
   COURT:
   COUNTY:
   JUDGE:

JUSTICES:
   CONCURRED:
   DISSENTED:
   NOT PARTICIPATING:


ATTORNEYS:
                                                                         2015 WI 25
                                                                 NOTICE
                                                  This opinion is subject to further
                                                  editing and modification.   The final
                                                  version will appear in the bound
                                                  volume of the official reports.
No.    2013AP2140-D


STATE OF WISCONSIN                            :            IN SUPREME COURT

In the Matter of Disciplinary Proceedings
Against Thomas J. McClure, Attorney at Law:

Office of Lawyer Regulation,                                          FILED
             Complainant,
                                                                 MAR 10, 2015
      v.
                                                                    Diane M. Fremgen
                                                                 Clerk of Supreme Court
Thomas J. McClure,

             Respondent.




      ATTORNEY      disciplinary      proceeding.       Attorney's           license

suspended.



      ¶1     PER   CURIAM.   We     review,   pursuant      to     Supreme      Court

Rule (SCR) 22.17(2), the report of the referee, Reserve Judge

Dennis J. Flynn, recommending that the court suspend Attorney

Thomas J. McClure's license to practice law in Wisconsin for a

period of six months less one day for 20 counts of misconduct,

and   also   recommending    that    Attorney     McClure      be     required       to

complete continuing legal education (CLE) ethics courses.
                                                                     No.     2013AP2140-D



    ¶2      Upon    careful       review   of       the   matter,     we     adopt   the

referee's findings of fact and conclusions of law.                         We conclude,

however,    that   a   five-month      suspension          of    Attorney     McClure's

license is an appropriate sanction for his misconduct.                          We also

conclude    that    the    full    costs       of   the    proceeding,       which   are

$13,677.99 as of December 1, 2014, should be assessed against

Attorney McClure.

    ¶3      Attorney McClure was admitted to the practice of law

in Wisconsin in 1980 and practices in Delafield.                             He has no

prior disciplinary history.

    ¶4      On September 26, 2013, the Office of Lawyer Regulation

(OLR) filed a complaint alleging that Attorney McClure committed

21 counts of misconduct.           Ten counts of misconduct arose out of

his handling of three client manners.                     The remaining 11 counts

consisted of various trust account violations.

    ¶5      Referee Flynn was appointed on February 18, 2014.                         On

September    9,    2014,   the     parties      filed      a    stipulation     whereby

Attorney McClure admitted the facts underlying Counts 1-19 of
the OLR's complaint.        An evidentiary hearing was held before the

referee in October 2014.             The referee issued his report and

recommendation on November 10, 2014.                 The referee found that the

OLR had met its burden of proof with respect to Counts 1-19 and

Count 21 of the OLR's complaint.                The referee found that the OLR

did not meet its burden of proof as to Count 20.

    ¶6      Counts One-Six of the OLR's complaint arose out of

Attorney McClure's representation of J.J.                      In or about May 2007,
J.J. hired Attorney McClure to represent him regarding a claim
                                           2
                                                                   No.     2013AP2140-D



for   personal     injuries     that       resulted     from   a    motor     vehicle

accident.     As part of a mediation agreement signed by J.J. and

Attorney McClure, J.J. agreed to settle his claim against the

driver of the other vehicle and the driver's insurance company

for a payment of $79,000.             In a settlement statement to J.J.,

Attorney     McClure    specified       that      the   McClure      Law     Offices'

attorney fees and costs were $26,333.07; the attorneys costs,

including     a    partial     waiver      of    $72.67,   were      $747.80;      the

outstanding       medical    bills      were      $41,919.13;       and     the    net

settlement recovery to J.J. was $10,000.00.

      ¶7    J.J.    received    a    net    settlement     proceeds       check   from

Attorney McClure in the amount of $10,000 on June 10, 2008.

That same day, Attorney McClure made payments with trust account

checks to various medical providers totaling $12,567.20.                          Over

the next two years, Attorney McClure made various withdrawals

and wrote various checks out of his trust account which resulted

in insufficient funds remaining in the trust account                           to pay

J.J.'s outstanding medical bills as required by the settlement
statement.

      ¶8    In July of 2010, J.J. wrote to Attorney McClure saying

that several medical bills were still unpaid and were adversely

affecting J.J.'s credit rating.                Attorney McClure made the final

payment to J.J.'s medical providers in February 2011.

      ¶9    The OLR's complaint alleged the following counts of

misconduct with respect to Attorney McClure's handling of J.J.'s

settlement:


                                           3
                                                No.   2013AP2140-D


         [COUNT ONE] By failing to inform [J.J.] that he
    had not promptly paid the medical providers from the
    settlement funds, and having paid one of the medical
    providers more than a year after the settlement, and
    again failing to inform [J.J.] that he had not paid
    several    medical   providers,   McClure   violated
    SCR 20:1.4(a)(3).1

         [COUNT TWO]    By failing to hold in trust the
    funds owed to numerous medical providers from the
    settlement, McClure violated SCR 20:1.15(b)(1).2

         [COUNT THREE] By commingling his own funds with
    [J.J.'s] settlement funds in his trust account,
    McClure violated SCR 20:1.15(b)(3).3

         [COUNT FOUR]     By failing to promptly deliver
    funds to numerous medical providers, including six
    medical providers that did not receive their funds for
    more than two years after the settlement, McClure
    violated SCR 20:1.15(d)(1).4

    1
       SCR 20:1.4(a)(3) provides that a lawyer shall "keep the
client reasonably informed about the status of the matter."
    2
        SCR 20:1.15(b)(1) provides:

         A lawyer shall hold in trust, separate from the
    lawyer's own property, that property of clients and
    3rd parties that is in the lawyer's possession in
    connection with a representation.        All funds of
    clients and 3rd parties paid to a lawyer or law firm
    in connection with a representation shall be deposited
    in one or more identifiable trust accounts.
    3
       SCR 20:1.15(b)(3) provides that "[n]o funds belonging to
the lawyer or law firm, except funds reasonably sufficient to
pay monthly account service charges, may be deposited or
retained in a trust account."
    4
        SCR 20:1.15(d)(1) provides:

         Upon receiving funds or other property in which a
    client has an interest, or in which the lawyer has
    received notice that a 3rd party has an interest
    identified by a lien, court order, judgment, or
    contract, the lawyer shall promptly notify the client
                                                    (continued)
                                 4
                                                      No.        2013AP2140-D


         [COUNT FIVE] By failing to maintain a subsidiary
    individual client ledger for [J.J.], McClure violated
    SCR 20:1.15(f)(1)b.5

         [COUNT SIX]    By converting [J.J.'s] settlement
    funds, which were owed to numerous medical providers,
    for his own personal use and/or delivering the funds
    to his other clients or third parties, McClure
    violated SCR 20:8.4(c).6
    ¶10    After   observing   various   irregularities     in     Attorney

McClure's trust account statements that came to light during the

OLR's investigation into J.J.'s grievance, the OLR initiated an

inquiry into Attorney McClure's trust account practices.                That

inquiry resulted in the 11 counts of misconduct as enumerated in

the OLR's complaint:




    or 3rd party in writing.     Except as stated in this
    rule or otherwise permitted by law or by agreement
    with the client, the lawyer shall promptly deliver to
    the client or 3rd party any funds or other property
    that the client or 3rd party is entitled to receive.
    5
        SCR 20:1.15(f)(1)b. provides:

         A subsidiary ledger shall be maintained for each
    client or 3rd party for whom the lawyer receives trust
    funds that are deposited in an IOLTA account or any
    other pooled trust account.    The lawyer shall record
    each receipt and disbursement of a client's or 3rd
    party's   funds   and  the   balance   following  each
    transaction.   A lawyer shall not disburse funds from
    an IOLTA account or any pooled trust account that
    would create a negative balance with respect to any
    individual client or matter.
    6
       SCR 20:8.4(c) provides that it is professional misconduct
for a lawyer to "engage in conduct involving dishonesty, fraud,
deceit or misrepresentation."


                                   5
                                                   No.    2013AP2140-D


         [COUNT SEVEN]   By failing to hold in trust his
    clients' funds, separate from his own personal funds,
    McClure violated SCR 20:1.15(b)(1).

         [COUNT EIGHT] By commingling his own funds with
    the funds of clients and third-parties in his trust
    account for at least four years, McClure violated
    SCR 20:1.15(b)(3).

         [COUNT NINE]   By making at least 670 in-person
    cash withdrawals from his trust account, McClure
    violated SCR 20:1.15(e)(4)a.7

         [COUNT TEN]     Having his trust account check
    number 161 returned for insufficient funds, and
    therefore disbursing the funds from his trust account
    without the funds being available for disbursement,
    McClure violated SCR 20:1.15(e)(5)a.8

         [COUNT ELEVEN]      By failing to maintain a
    transaction register for his trust account, McClure
    violated SCR 20:1.15(f)(1)a.9

    7
       SCR 20:1.15(e)(4)a. provides that "[n]o disbursement of
cash shall be made from a trust account or from a deposit to a
trust account, and no check shall be made payable to 'Cash.'"
    8
       SCR 20:1.15(e)(5)a. provides that "[a] lawyer shall not
disburse funds from any trust account unless the deposit from
which those funds will be disbursed has cleared, and the funds
are available for disbursement."
    9
        SCR 20:1.15(f)(1)a. provides:

         The   transaction   register   shall contain   a
    chronological record of all account transactions, and
    shall include all of the following:

           1. the date, source, and amount of all deposits;

         2. the date, check or transaction number, payee
    and amount of all disbursements, whether by check,
    wire transfer, or other means;

         3. the date and amount of every other deposit or
    deduction of whatever nature;

                                                         (continued)
                                 6
                                                     No.    2013AP2140-D


     [COUNT TWELVE] By failing to maintain individual
client ledgers for his clients, McClure violated
SCR 20:1.15(f)(1)b.

     [COUNT THIRTEEN]     By failing to prepare and
retain a printed reconciliation report on a regular
and periodic basis not less frequently than every 30
days, McClure violated SCR 20:1.15(f)(1)g.10

     [COUNT FOURTEEN] By failing to file an overdraft
notification agreement with OLR for his trust account,
McClure violated SCR 20:1.15(h)(8).11


     4. the identity of the client for whom funds were
deposited or disbursed; and

     5. the      balance   in       the   account   after    each
transaction.
10
     SCR 20:1.15(f)(1)g. provides:

     For each trust account, the lawyer shall prepare
and retain a printed reconciliation report on a
regular and periodic basis not less frequently than
every 30 days. Each reconciliation report shall show
all of the following balances and verify that they are
identical:

     1. the balance that appears in the transaction
register as of the reporting date;

     2. the total of all subsidiary ledger balances
for IOLTA accounts and other pooled trust accounts,
determined by listing and totaling the balances in the
individual client ledgers and the ledger for account
fees and charges, as of the reporting date; and

     3. the adjusted balance, determined by adding
outstanding deposits and other credits to the balance
in the financial institution's monthly statement and
subtracting outstanding checks and other deductions
from the balance in the monthly statement.
11
     SCR 20:1.15(h)(8) provides:

       Every lawyer practicing or admitted to practice
in    Wisconsin shall comply with the reporting and
                                                (continued)
                                7
                                                               No.       2013AP2140-D


            [COUNT FIFTEEN]    By filing false certificates
       with the State Bar of Wisconsin in which he certified
       that he had complied with each of the record-keeping
       requirements, McClure violated SCR 20:1.15(i)(4).12

            [COUNT SIXTEEN]   By placing all monies received
       by his office into his trust account in an effort to
       protect income from seizure at a time when he was the
       subject of Wisconsin Department of Revenue tax
       warrants, McClure violated SCR 20:8.4(c).

            [COUNT SEVENTEEN] By failing to timely file his
       state and federal tax returns for the years of 2008,
       2009, and 2010, McClure violated SCR 20:8.4(f).13
       ¶11     The   OLR's   complaint    also    alleged   three    counts        of

misconduct arising out of Attorney McClure's representation of

J.K.    J.K. was charged in a Kenosha County case filed in June of

2011    with    Child     Abuse-Intentionally      Cause    Harm,    a     class    H

felony; Battery, a class A misdemeanor; and Disorderly Conduct,

a class B misdemeanor.

       ¶12     On June 13, 2011, Attorney McClure sent an electronic

response     via     a   "legalmatch"   website   to   M.K.,   J.K.'s       mother,

       production requirements of this subsection, including
       filing of an overdraft notification agreement for each
       IOLTA account, each draft-type trust account and each
       draft-type fiduciary account that is not subject to an
       alternative protection under sub. (j)(9).
       12
       SCR 20:1.15(i)(4) provides that "[t]he failure of a state
bar member to file the certificate is grounds for automatic
suspension of the member's membership in the state bar in the
same manner provided in SCR 10.03(6) for nonpayment of dues.
The filing of a false certificate is unprofessional conduct and
is grounds for disciplinary action."
       13
       SCR 20:8.4(f) provides that it is professional misconduct
for a lawyer to "violate a statute, supreme court rule, supreme
court order or supreme court decision regulating the conduct of
lawyers."


                                         8
                                                                             No.       2013AP2140-D



saying that Attorney McClure was a respected former prosecutor

with 20 years of private practice criminal defense experience

and that Attorney McClure could help J.K.                         Attorney McClure told

M.K. that he offered "a free consultation, convenient evening

and    weekend      appointments       and     a       simple    up     front         flat     fee."

Attorney McClure went on to tell M.K., "The total fee that I

would charge for this case is $2,500, pending more information

from you.       The entire fee payment is due when I take your case.

Standard flat fee for domestic violence and felony child abuse

charge."

       ¶13     On    June    16,    2011,    M.K.        hired     Attorney           McClure      to

represent      her    son     and    paid    Attorney       McClure          a    flat       fee   of

$2,500,       which    Attorney      McClure           deposited       directly         into       his

business account.            There is no documentary evidence of a written

fee    agreement      between       Attorney       McClure       and    M.K.          and/or    J.K.

J.K. obtained successor counsel, whose appearance was entered on

September 8, 2011.

       ¶14     M.K.    and    J.K.    filed        a    grievance       against          Attorney
McClure, alleging various concerns about his representation of

J.K.    M.K. stated in the grievance, "Attorney McClure informed

me    after    I    hired    him     that    it    would        cost    me       an    additional

$2,500.00 if my son's case went to trial."

       ¶15     The OLR's complaint alleged three counts of misconduct

with respect to Attorney McClure's handling of J.K.'s case:

            [COUNT EIGHTEEN]   By failing to have a written
       fee agreement communicating the requisite information



                                              9
                                                      No.    2013AP2140-D


    for his representation of         [J.K.],   McClure   violated
    SCR 20:1.5(b)(1) and (2).14

         [COUNT NINETEEN] By depositing [J.K.'s] unearned
    advanced fee payment directly into his business bank
    account, without acting in a manner indicating an
    intention to use the alternative fee placement
    measures   stated   in    SCR 20:1.15(b)(4m), McClure
                                15
    violated SCR 20:1.15(b)(4).

         [COUNT TWENTY] By informing his new client that
    he would charge her an additional fee for taking the
    matter to trial which was double the amount he said he
    would charge to handle the engagement, McClure
    violated SCR 20:8.4(c).



    14
         SCR 20:1.5(b), as relevant here, provides:

         (1) The scope of the representation and the basis
    or rate of the fee and expenses for which the client
    will be responsible shall be communicated to the
    client in writing, before or within a reasonable time
    after commencing the representation, except when the
    lawyer will charge a regularly represented client on
    the same basis or rate as in the past.       If it is
    reasonably   foreseeable  that  the   total   cost  of
    representation to the client, including attorney's
    fees, will be $1000 or less, the communication may be
    oral or in writing. Any changes in the basis or rate
    of the fee or expenses shall also be communicated in
    writing to the client.

         (2) If the total cost of representation to the
    client, including attorney's fees, is more than $1000,
    the purpose and effect of any retainer or advance fee
    that is paid to the lawyer shall be communicated in
    writing.
    15
       SCR 20:1.15(b)(4) provides that, "[e]xcept as provided in
par. (4m), unearned fees and advanced payments of fees shall be
held in trust until earned by the lawyer, and withdrawn pursuant
to sub. (g).    Funds advanced by a client or 3rd party for
payment of costs shall be held in trust until the costs are
incurred."


                                 10
                                                                      No.    2013AP2140-D



       ¶16   Finally,     the    OLR's     complaint        alleged    one     count    of

misconduct with respect to Attorney McClure's representation of

C.G.    On February 12, 2010, Attorney McClure sent an electronic

response via the "legalmatch" website to a member of C.G.'s

family, saying, "I am available immediately and do not charge

for    the   initial      consultation.           I    practice       in    this     court

regularly    and    am    a   respected     former         Rock    County   Asst.     DA."

Attorney McClure stated that the total fee he would charge for

the case was $2,500 and that the entire fee payment would be due

when he took the case.

       ¶17   C.G.    hired      Attorney    McClure         to     represent    him     on

charges of possession of THC (second offense), a class I felony;

Manufacture/Deliver THC, a class F felony; and Maintain Drug

Trafficking Place, a class I felony.                  Attorney McClure was also

hired to represent C.G. in a revocation case.                         Both cases were

pending in Rock County.

       ¶18   On    February     23,   2010,     C.G.'s       mother    paid    Attorney

McClure $2,000 as a partial payment of the $2,500 flat fee.                            On
April 2, 2010, C.G.'s brother paid Attorney McClure the final

$500 of the flat fee.

       ¶19   In March of 2012, over a year after Attorney McClure's

representation of C.G. concluded, C.G. filed a grievance with

the OLR alleging various concerns regarding Attorney McClure's

representation       of   C.G.        As   part       of     his    response    to     the

grievance, Attorney McClure provided the OLR with a copy of his

entire file.        The file contained no documentary evidence of a


                                           11
                                                                       No.     2013AP2140-D



written    fee     agreement     beyond     the    electronic     communication             on

"legalmatch."

    ¶20     The     OLR's    complaint      alleged     the     following          count    of

misconduct with respect to Attorney McClure's representation of

C.G.:

         [COUNT TWENTY-ONE] By failing to have a written
    fee agreement communicating the requisite information
    for his representation of [C.G.], McClure violated
    SCR 20:1.5(b)(1) and (2).
    ¶21     By     entering     into      the    stipulation,     Attorney          McClure

admitted     the     facts      underlying        Counts   1-19        of     the        OLR's

complaint.         He   contested        Counts    20    and    21.          The    referee

concluded that the OLR failed to meet its burden of proof as to

Count 20.       The referee found that the OLR did meet its burden of

proof as to Count 21.               Thus, the referee found that Attorney

McClure committed 20 counts of misconduct.

    ¶22     The     referee      noted      that     the   main        focus        of     the

evidentiary      hearing      was    on    the    appropriate         sanction       to     be

imposed    in    this   case.       The    referee      noted    that       both    parties

recommended      some   period      of    license    suspension,        with       the     OLR

seeking a two-year suspension and Attorney McClure seeking a

suspension in the three to five month range.                      The referee said

the case presented both aggravating and mitigating factors, with

the aggravating factors including the fact that there were 20

counts of misconduct that occurred over a number of years and

involved several clients.                The referee said Attorney McClure's

intent as to the misconduct can be discerned from the incidents
related to the tax warrants, the comingling of personal and

                                            12
                                                                         No.   2013AP2140-D



trust account funds, the withholding of payments due to J.J.'s

medical     providers,         and   the    use    of    trust    account      funds       for

personal purposes.             In addition, the referee noted that J.J.'s

credit was negatively affected as a result of the late payments

made from settlement funds to medical providers, and the referee

found that Attorney McClure engaged in deceit with respect to

failure to maintain client communication with J.J.

      ¶23       The    referee   found      that   numerous       mitigating          factors

existed in this matter, including the fact that no monies were

lost to clients or medical providers with respect to any of the

trust      account       anomalies;        Attorney       McClure        has     no       prior

disciplinary history; Attorney McClure cooperated fully with the

OLR   in    its       investigation;       Attorney     McClure     has    made       a    real

effort to provide restitution to J.J. for the injury to his

credit; and Attorney McClure had many serious personal problems

that impacted his actions, including the death of his first

grandchild, caring for his elderly parents, attending the needs

of his mentally ill older brother, and taking on an excessive
number     of    pro    bono    cases.       The   referee       found    that    Attorney

McClure was genuinely remorseful.                       The referee said Attorney

McClure is and has been throughout his legal career a lawyer

respected by his clients, his peers, and the judges before whom

he practiced, and was known for his willingness to help others

and for not seeking personal wealth.                     The referee said Attorney

McClure has publicly acknowledged his misconduct to the faith

community at his church as part of his personal rehabilitation,


                                             13
                                                       No.    2013AP2140-D



and the referee said this demonstrates the attorney's commitment

to not again engage in lawyer misconduct.

    ¶24   After   noting   that   the   OLR's   complaint    alleged   21

separate acts of misconduct, the referee said:

    But something is unusual.      Why are there so many
    separate Counts charged here?         It appears that
    Complainant decided to include in its Complaint every
    possible wrong it could find.       While that is its
    right, it still causes the Referee to wonder why this
    happened in a case where the attorney of over 33 years
    here in Wisconsin had never had any prior discipline
    and no client or medical provider lost any funds and
    OLR knew of the personal hardships which impacted that
    attorney during the period of misconduct. OLR has not
    challenged Respondent's assertion of him having many,
    many serious personal issues affecting him during the
    time period of the misconduct.      It appears to the
    referee from the case record that the reason for
    Complainant bringing so many Counts was/is to create,
    for the Sanction portion of the proceeding, an
    impression that a great wrong has occurred because of
    the number of findings of misconduct and, therefore, a
    major and significant penalty should be imposed.

         The danger with that approach is that the
    prosecutor then is forever encouraged to overcharge in
    cases where there is clear wrong-doing on one or a few
    Counts in order to argue for and obtain the imposition
    of ever more severe sanctions.    Here the Respondent
    acknowledged his wrongdoing as can be seen by the
    stipulation that was received into the case record.
    But when all is said and done the Respondent still is
    seen to have committed acts of misconduct in the areas
    of his Trust Account, his fee agreement/communication
    document and dishonesty.   Saying the foregoing is in
    no way an effort to diminish the misconduct that
    occurred.    But did Respondent's conduct warrant a
    complaint with 21 separate Counts?       A schoolyard
    metaphor would be that piling on was occurring by
    youngsters during the recess.

          . . . .



                                  14
                                                               No.    2013AP2140-D


          In this case it appears that the prosecutor has
     filed an unreasonable and excessive number of Counts,
     not because it could meet its burden, but in order to
     coerce and unfairly impact that portion of the
     proceedings that addresses sanctions.     The referee
     doesn't know what should be the exact number of Counts
     in this case, but 21 would appear clearly excessive
     and intended to influence the sanctions that should be
     imposed. . . . .
     ¶25   The referee went on to say:

          Respondent is a very good, but not a perfect, man
     and attorney.   On balance in his 33-plus years as a
     lawyer he has labored hard and brought great credit to
     the legal profession.   . . .   That said, however, it
     is also clear that he has violated . . . the Supreme
     Court Rules that regulate all attorneys in this State.
     The public must be protected from misconduct by an
     attorney that causes resources to be converted and
     diminishes respect for the rule of law.          While
     respondent's   misconduct   was   real   and  over   a
     substantial period of time, it is mitigated by his
     very positive and exemplary 33 year career as a
     practicing lawyer, his actions taken to correct the
     consequences of his misconduct, and by the great
     number of personal struggles that confronted and
     motivated him as he lost his moral compass during the
     very period when the misconduct occurred. . . . As a
     59 year old man with no prior lawyer misconduct, he is
     seeking an opportunity to be sanctioned fairly and
     appropriately.
     ¶26   The     referee     recommended      that    Attorney       McClure's

license to practice law be suspended for a period of six months

less one day, the result being that the attorney would be able

to   obtain      the    reinstatement      of   his     law     license        upon

demonstrating,       through   an    affidavit,    that    he    is     in     full

compliance    with     all   terms   and   conditions     of    the    order    of

suspension.      See SCR 22.28(2).         The referee also recommended

that Attorney McClure be ordered to successfully complete 15
hours of CLE ethics courses, at least eight of which should

                                      15
                                                                           No.     2013AP2140-D



focus    on    trust     account    administration.                The    referee     further

recommended that Attorney McClure be responsible for the full

costs of the disciplinary proceeding.                             The referee said the

sanctions are significant and are appropriate to address the

wrongdoing        that   occurred     here       as        well    as     to     achieve   the

important goal of deterrence in the future.

       ¶27    A   referee's    findings          of    fact       are     affirmed     unless

clearly erroneous.           Conclusions of law are reviewed de novo.

See     In     re      Disciplinary         Proceedings            Against         Eisenberg,

2004 WI 14, ¶5, 269 Wis. 2d 43, 675 N.W.2d 747.                                The court may

impose       whatever     sanction     it     sees         fit,     regardless        of   the

referee's recommendation.              See In re Disciplinary Proceedings

Against Widule, 2003 WI 34, ¶44, 261 Wis. 2d 45, 660 N.W.2d 686.

       ¶28    There is no showing that any of the referee's findings

of fact are clearly erroneous.                Accordingly, we adopt them.                   We

also agree with the referee's conclusions of law that Attorney

McClure violated the supreme court rules set forth above.

       ¶29    With respect to the appropriate level of discipline,
upon careful review of the matter, we conclude that a five-month

suspension is appropriate.            As the referee pointed out, Attorney

McClure's law practice now spans more than 34 years and he has

no    prior    disciplinary        history.           It    is     also    significant      to

reiterate that no clients or medical providers lost any funds,

and that Attorney McClure fully cooperated with the OLR and

entered into a stipulation whereby he admitted virtually all the

facts alleged in the complaint.                   We also find it significant
that the referee, who was in the best position to judge witness
                                            16
                                                                   No.     2013AP2140-D



credibility, found Attorney McClure to be genuinely remorseful.

In addition, the OLR does not dispute the fact that Attorney

McClure was faced with a multitude of personal problems during

the time period at issue in this case.

      ¶30    We also share the referee's concern that there was

perhaps an element of overcharging, or at least parsing the

misconduct into more counts than was truly warranted.                          We fully

agree with the referee that Attorney McClure's misconduct was

not insignificant and warrants a suspension.                        However, after

careful     consideration    of     the    matter,        including      the    various

aggravating and mitigating factors identified by the referee, we

conclude that a five-month suspension will sufficiently protect

the   public   from   similar       misconduct       as    well    as    impose     upon

Attorney McClure the gravity of his offenses.                           While no two

attorney disciplinary cases are precisely the same, a five-month

suspension is generally consistent with the sanctions imposed in

somewhat analogous situations.                 See, e.g., In re Disciplinary

Proceedings     Against     Wood,     2013 WI 11,     345 Wis. 2d   279,
825 N.W.2d 473 (six-month suspension imposed for 28 counts of

misconduct, including multiple trust account violations).                             We

further agree with the referee's recommendation that Attorney

McClure should be required to successfully complete 15 hours of

CLE ethics courses, with at least eight of those hours focusing

on trust account administration.                 Finally, we agree with the

referee that Attorney McClure should bear the full costs of this

proceeding.


                                          17
                                                                 No.    2013AP2140-D



    ¶31       IT IS ORDERED that the license of Thomas J. McClure to

practice law in Wisconsin is suspended for a period of five

months, effective April 9, 2015.

    ¶32       IT IS FURTHER ORDERED that, as a condition of the

reinstatement      of   his    license   to   practice    law     in    Wisconsin,

Thomas   J.    McClure    shall    successfully       complete     15    hours    of

continuing legal education ethics courses, with at least eight

of those hours focusing on trust account administration.

    ¶33       IT IS FURTHER ORDERED that within 60 days of the date

of this order, Thomas J. McClure should pay to the Office of

Lawyer   Regulation      the    costs    of   this    proceeding,       which    are

$13,677.99.

    ¶34       IT IS FURTHER ORDERED that Thomas J. McClure shall

comply with the provisions of SCR 22.26 concerning the duties of

a person whose license to practice law in Wisconsin has been

suspended.

    ¶35       IT   IS   FURTHER    ORDERED     that    compliance       with     all

conditions of this order is required for reinstatement.                          See
SCR 22.28(2).




                                         18
    No.   2013AP2140-D




1